Citation Nr: 1427387	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-00 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for degenerative arthritis of the distal joints, fourth and fifth digits, bilateral hands, secondary to congenital syndactalization, post-operative, and, if so, whether service connection is warranted.  

2.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 for surgery associated with degenerative arthritis of the distal joints, fourth and fifth digits, bilateral hands, secondary to congenital syndactalization, post-operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to October 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge in May 2012.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013).

The Veteran also submitted additional evidence directly to the Board in July 2012, which was also accompanied by a waiver of RO consideration and will be considered in this decision.  Id. 

The reopened claim for service connection for degenerative arthritis of the distal joints, fourth and fifth digits, bilateral hands, secondary to congenital syndactalization, post-operative, and the claim for entitlement to a temporary total rating under 38 C.F.R. § 4.30 for surgery associated with degenerative arthritis of the distal joints, fourth and fifth digits, bilateral hands, secondary to congenital syndactalization, post-operative, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A December 1976 Board decision denied a claim of entitlement to service connection for degenerative arthritis of the ring and little fingers of both hands on the basis that traumatic arthritis of the little fingers of both hands clearly and unmistakably preexisted service; that the increase of the severity of this condition during wartime service was clearly ad unmistakably due to natural progress; and that the increase in the severity of this condition during peacetime service was due to natural progress.  The Board also noted that there was no reported superimposed trauma of the hands during service.  

2.  Additional evidence submitted since December 1976 on the issue of service connection for degenerative arthritis of the distal joints, fourth and fifth digits, bilateral hands, secondary to congenital syndactalization, post-operative, is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim for service connection for degenerative arthritis of the distal joints, fourth and fifth digits, bilateral hands, secondary to congenital syndactalization, post-operative.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for degenerative arthritis of the distal joints, fourth and fifth digits, bilateral hands, secondary to congenital syndactalization, post-operative, is being resolved in the Veteran's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist is not needed.

Claim to Reopen

The Veteran seeks to establish service connection for degenerative arthritis of the distal joints, fourth and fifth digits, bilateral hands, secondary to congenital syndactalization, post-operative.  The RO reopened the claim and denied it on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In a February 1976 rating decision, the RO in San Francisco, California, denied a claim of entitlement to service connection for arthritis of the fourth and fifth digit, bilateral hands.  The Veteran appealed.  The Board denied the claim in a December 1976 decision.  The Veteran did not appeal this decision and it became final.  See 38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. § 19.104 (1987). 

The Veteran filed a claim to reopen in November 2010, and this appeal ensues from the September 2011 rating decision issued by the Reno, Nevada, RO, which reopened the claim for service connection for degenerative arthritis of the distal joints, fourth and fifth digits, bilateral hands, secondary to congenital syndactalization, post-operative, and denied it on the merits.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The basis of the Board's December 1976 denial of the claim of entitlement to service connection for degenerative arthritis of the ring and little fingers of both hands, was that traumatic arthritis of the little fingers of both hands clearly and unmistakably preexisted service; that the increase of the severity of this condition during wartime service was clearly ad unmistakably due to natural progress; and that the increase in the severity of this condition during peacetime service was due to natural progress.  The Board also noted that there was no reported superimposed trauma of the hands during service.  

Evidence added to the record since the December 1976 Board decision includes a January 2011 statements from the Veteran, in which he reports that during boot camp, drill instructors would take his hands and squeeze his fingers together in order to get him to extend and join his fingers while holding a rifle.  

The lay evidence cited in the preceding paragraph was not previously of record and is thus considered new.  This evidence is also considered material, as it raises a reasonable possibility of substantiating the claim.  More specifically, the lay evidence suggests that the Veteran reportedly had superimposed trauma of the hands during service.  

Having found that new and material evidence has been presented, reopening of the claim for entitlement to service connection for degenerative arthritis of the distal joints, fourth and fifth digits, bilateral hands, secondary to congenital syndactalization, post-operative, is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim is decided.

ORDER

New and material evidence has been received with regard to the claim for service connection for degenerative arthritis of the distal joints, fourth and fifth digits, bilateral hands, secondary to congenital syndactalization, post-operative, and therefore that claim is reopened; the appeal is granted to this extent only.  


REMAND

The RO scheduled the Veteran for a VA examination specifically to obtain an opinion regarding whether or not the Veteran's bilateral ring and little finger conditions were aggravated past normal progression due to incidents in service.  The examination was conducted by an orthopedist in June 2011.  Given the substantial medical evidence in this case, which is dated before, during, and after service, a more adequate VA examination to determine whether the Veteran's current condition truly did preexist service is needed.  

A June 1974 report from Radiological Associates of Sacramento Medical Group indicates that films of both hands showed no recent or old bony injury.  There were bilateral anomalies in the ring and little fingers; underdevelopment of the middle phalanges of both little fingers, each middle phalanx being only approximately 6 mm in length and somewhat wedged shaped producing a prominent medial angulation at the junction of the proximal and distal phalanges.  Both little fingers were quite shortened and thick.  The fingers were almost mirror images of each other.  Both ring fingers showed considerable medial deviation of the fingers with a little medial subluxation of the distal phalanges on the middle phalanges.  There were small bony projections from the medial aspect of the shaft of both distal phalanges of the ring fingers toward the skin surface, quite possibly a site of previous syndactylism.  The phalanges of the ring fingers were not appreciably shortened.  No significant soft tissue abnormality was seen except for the thickness of the little fingers.  

Private treatment records from Mercy Hospital report that the Veteran underwent initial separation down to the proximal interphalangeal (PIP) joint-mid phalanx region at the age of three months, after he was born with bilateral ring and little finger syndactyly consisting of fusion throughout the length of the fingers, including the nail bed.  He was not seen by a surgeon following that procedure and continued with growth developed deviation of the involved fingers, which became more noticeable during a recent growth spurt around the age of 17.  At that time (age 17), physical examination of both hands demonstrated webbing of the ring and little fingers to the PIP joint, with moderate deviation of the ring finger toward the ulnar side and the little finger toward the radial side.  Both fingers demonstrated scars that gave a bow-stringing effect, which was tight enough on the ring finger to give a snapping sensation on flexion and extension of the interphalangeal (IP) joints.  X-ray was reported to demonstrate normal bone formation in the ring finger, but the mid phalanx of the little finger was small, triangular shaped bone between normal appearing, proximal, and distal phalanges.  The Veteran thereafter underwent surgery on both hands.  Surgery on the right hand was performed in July 1974 and surgery on the left hand was performed in August 1974.  Both surgical reports are of record.  It was noted three months after the left hand surgery that he had 90 degrees of motion at the IP joint of the left hand and that he had found nothing he could not do and was applying for the U.S. Marine Corps.  

Service treatment records reveal that the Veteran was found fit for military duty in November 1974.  It was noted at that time that he had undergone surgery to correct a congenital deformity on both hands.  See clinical record.  The Veteran was seen with complaint of stiffness in both hands in June 1975.  See health record.  A June 1975 orthopedic clinical record suggested existed prior to entry (EPTE) board for hands when the fracture in the fifth metatarsal had healed.  A September 1975 health record documents the Veteran's complaint involving his fingers.  It appears arthritis secondary to deformity and use was noted at that time.  An October 1975 medical board report provided three diagnoses, namely degenerative arthritis of the distal joints of the ring and little fingers, both hands, secondary to congenital syndactylization; contracture, middle joint, ring finger, bilateral, secondary to congenital syndactylization and surgery; and absence, acquired, surgical, middle phalanx, both little fingers.  Each diagnosis was determined to have EPTE.  The Veteran was found unfit for full duty.  

There are private treatment records from the Veteran's treating physician dated during his period of active duty.  In pertinent part, the Veteran was seen in July 1975 after having gone through three months of boot camp.  During this period of time, he reported feeling some pain and tenderness in the IP joint of his little finger, as well as around the web spaces of the ring and little fingers.  The left little finger was more tender than the right.  However, his right ring and little fingers had periodically become red.  X-ray that same month did demonstrate some early osteoarthritis of the IP joint of both little fingers.  In December 1975, the Veteran reported to his treating physician that he was out of the military and that his IP joints of the little fingers were beginning to bother him more and more, right hand worse than left.  

The Veteran vehemently disagreed with the RO's finding in the February 1976 rating decision that the arthritis of the fourth and fifth digits of the bilateral hand preexisted service.  He asserted that there was no sign of arthritis prior to boot camp and that it was a result of boot camp.  See March 1976 VA Form 21-4138; In Lieu of VA Form 9 received June 1976.  He now reports that during boot camp, drill instructors would take his hands and squeeze his fingers together in order to get him to extend and join his fingers while holding a rifle.  See January 2011 statement in support of claim.  

The issue of entitlement to a temporary total rating under 38 C.F.R. § 4.30 for surgery associated with degenerative arthritis of the distal joints, fourth and fifth digits, bilateral hands, secondary to congenital syndactalization, post-operative, is inextricably intertwined with the reopened claim for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to a temporary total rating will be deferred.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, preferably with an orthopedist.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

Based on examination findings and a review of the record, the examiner must answer the following questions:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had degenerative arthritis of the distal joints, fourth and fifth digits, bilateral hands, that existed prior to his entry onto active duty?  

In providing this opinion, the examiner should specifically consider the June 1974 report from Radiological Associates of Sacramento Medical Group and the record generated at Mercy Hospital around the time the Veteran was 17, which reported that x-ray demonstrated normal bone formation in the ring finger, but the mid phalanx of the little finger was small, triangular shaped bone between normal appearing, proximal, and distal phalanges. 

(b) If the answer to (a) is "yes", does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition involving the distal joints, fourth and fifth digits, bilateral hands, was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is "no", is it at least as likely as not (at least a 50 percent probability) that any current degenerative arthritis of the distal joints, fourth and fifth digits, bilateral hands had its onset in service?

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

2.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


